Citation Nr: 0334723	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  99-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a fracture of the right thumb, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
tenosynovitis of the right wrist, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



REMAND

On April 3, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the following records 
concerning the veteran from the Social 
Security Administration: All records 
pertaining to the veteran's claim for 
Social Security Administration benefits, 
including his application, the decision 
on the claim, and the evidence considered 
in connection with the claim.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Montgomery, 
Alabama for any treatment for the right 
thumb and wrist during the period of 
September 1998 to present.  Please obtain 
following types of records: Notes, 
Discharge Summaries, Consults, 
Medications, Lab Findings, Imaging (X-
Ray, MRI, CT scan), Procedures, Problem 
List, and Confirmed Diagnoses.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  an orthopedic examination 
to show the nature and severity of the 
veteran's right thumb and wrist 
disorders.  Send the claims folder to the 
examiner for review.  All clinical 
findings should be reported in detail.  A 
complete history of the disorders should 
be obtained from the veteran.  The 
examiner should state the range of motion 
of the veteran's right thumb and wrist, 
in degrees, noting the normal ranges of 
motion.  The examiner should identify the 
limitations on activity imposed by the 
disabling conditions, viewed in relation 
to the medical history, and considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of the 
disability upon his ordinary activity.  
An opinion should be provided regarding 
whether pain due to the service-connected 
disabilities significantly limits 
functional ability during flare-ups or 
with extended use.  It should be noted 
whether the objective clinical evidence 
is consistent with the severity of the 
pain and other symptoms reported by the 
veteran.  The examiner also should 
indicate whether the affected joints 
exhibit weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disabilities.  The report 
should also discuss the following 
questions: (1)  Does the right thumb 
disorder result in ankylosis of the thumb 
or limitation of motion of the thumb 
which is so severe that it is comparable 
to ankylosis; (2) if so, is there 
ankylosis of more than one joint of the 
thumb; (3) has the disorder resulted in 
unfavorable ankylosis; and (4) is motion 
of the thumb possible to within 2 inches 
(5.1 cms) of the median transverse fold 
of the palm.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



